FORM 10-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 333-102117 MAYFAIR MINING & MINERALS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 45-0487294 (Employer Identification No.) MAYFAIR MINING & MINERALS, INC. South Lodge, Paxhill Park, Lindfield, West Sussex, UK RH16 2QY (Address of principal executive offices, including zip code.) 44-(1444)-220211 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [_] Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] The issuer's revenues for its most recent fiscal year are $Nil. The aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was sold, as at suspension, July 20, 2011 is $726,240. As of September 8, 2011, there were 48,416,000 shares of common voting stock, $0.001 par value per share held by non-affiliates. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [_] Yes [_] No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. As of September 8 2011 – 55,036,000 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one):Yes[_] No[X] PART I When we use the terms “Mayfair Mining & Minerals Inc”, the “Company”, “we”, “us”, “our” or “Mayfair”, we are referring to Mayfair Mining & Minerals, Inc and its subsidiaries, unless the context otherwise requires.We have included technical terms important to an understanding of our business under “Glossary of Common Terms” at the end of this section.Throughout this document we make statements that are classified as “forward-looking”.Please refer to the “Cautionary Statement about Forward-Looking Statements” section of this document for an explanation of these types of assertions. Item 1. BUSINESS Background and Corporate Structure Mayfair Mining & Minerals, Inc (the “Company”) is an exploration stage company, formed under the laws of the State of Nevada on August 14, 2002, to engage in the business of mining.The Company currently holds 100% ownership of two incorporated subsidiaries, Mayfair Mining & Minerals ( UK ) Limited which in turn owns 100% of Mayfair Mining & Minerals ( Zambia ) Limited.During June 2009, the Company entered into an agreement with Cambridge Mineral Resources plc. a UK incorporated company, to acquire its wholly-owned Spanish subsidiary - Recursos Metalicos SA. In February 2011, the Company announced that the transaction had not closed and was taking legal advice with regard to compensation for its expenditure made, based on representations of the vendors during those acquisition negotiations.This is still under consideration.During March, 2011, the Company entered into an agreement with Southern Central Private Equity (Private), a Zimbabwean private company, to acquire 100% of its equity. On July 1, 2011 in an 8K filing, it was announced that the agreement had been terminated through mutual agreement of the parties. Administrative Office The Company’s administrative office is located at South Lodge, Paxhill Park, Lindfield,West Sussex RH16 2QY, telephone 44-(1444)-220211. The company has rented an office at this address with effect from January 1, 2007 at a rental rate of approximately US$1,200 a month. The rent is paid to the owner of the office building who is an Officer and Director of the Company. Our registered statutory office is located at 3990 Warren Way, Reno, Nevada, USA 89509. Employees The Company currently has 2 employees, both of whom are full-time and Directors. General Description of the Business Mayfair Mining & Minerals, Inc. is the parent Company incorporated in August 2002 and formed to engage in mining exploration and development of mineral projects. In August 2004 the Company was called for trading on the OTC Bulletin Board with the stock symbol MFMM. In November 2007, the Company was notified by the NASD that it had been removed from the OTC Bulletin Board as it was delinquent in its reporting obligations and since that time has been quoted on the OTC Pink market. In July 2011, the Company’s shares were temporarily suspended from trading by the SEC due to a lack of current and accurate information concerning its securities and an Order Instituting Administrative Proceedings was served on the Company, with a hearing scheduled for August 25, 2011. The Company was required to show cause why the registration of its securities should not be revoked by the Commission. The Company filed its answers with the Commission and awaits their decision on this issue. The date of September 22, 2011 has now been set for the filing of a Motion of Summary Disposition. 1 The Company has been actively filing its late 10K audited financial statements and since July 2010 has filed the following reports – July 16, 2010 - Form 10-K for the fiscal year ended March 31, 2007 January 5, 2011 - Form 10-K for the fiscal year ended March 31, 2008 June 30, 2011 - Form 10-K for the fiscal year ended March 31, 2009 July 8, 2011 - Form 10-K/A for the fiscal year ended March 31, 2009 July 15, 2011 - Form 10-K for the fiscal year ended March 31, 2010 The Company, subsequent to the filing of this report, intends to prepare and file the further requisite information required by the SEC to achieve current filing status and regain its quotation on the OTCBB market. The Company, as of the date of this report, is listed under the Caveat Emptor designation on the OTC Grey Market. During July 2011, the Company incorporated a new subsidiary in Zimbabwe – Mayfair Capital Private Limited with an address at 20 Ascot Road, Avondale, Harare. The Executive Directors of the subsidiary are Clive de Larrabeiti, Peter Mills, Peter Ganya and Simba Chopera who also serves as the Company Secretary. This subsidiary was incorporated to address the many commercial opportunities in the mining sector currently available in Zimbabwe and also in an effort to comply with the Indigenisation and Economic Empowerment law as it may be implemented by the Government of Zimbabwe in any possible or potential mining project acquisitions. ZAMBIA Due to the considerable difficulties encountered by the Company in the past in establishing its operations in Zambia and the current economic climate which has substantially hindered the Company in its recent attempted fund-raising activities, the Company’s operations, as previously reported, have been on standby since 2008. The Company and its Board are considering the disposal of any remaining assets in Zambia and intend to concentrate on developing its business interests in other countries in Africa, primarily Zimbabwe. SPAIN During June 2009, the Company entered into an agreement with Cambridge Mineral Resources plc., a UK incorporated company, to acquire its wholly-owned Spanish subsidiary Recursos Metalicos SA. In February 2011, the Company announced that the transaction had not closed and that it was taking legal advice with regard to compensation for expenditures made, based on the representations of the vendors during those acquisition negotiations.This is still under consideration. ZIMBABWE In March 2011, the Company entered into an agreement with Southern Central Private Equity (Private) Limited, a Zimbabwean private company, to acquire 100% of its equity.On July 1, 2011, it was announced that the agreement had been terminated and cancelled through mutual agreement of the parties. On July 8, 2011, the Company incorporated a new subsidiary in Zimbabwe – Mayfair Capital (Private) Limited with an address at 20 Ascot Road, Avondale, Harare. The Executive Directors of the subsidiary are Clive de Larrabeiti, Peter Mills, Peter Ganya and Simba Chopera who also serves as the Company Secretary. This subsidiary was incorporated to address the many commercial opportunities in the mining sector currently available and also in an effort to address the Indigenization and Economic Empowerment law as it may be implemented by the Government of Zimbabwe in any possible or potential mining project acquisitions. Corporate Developments during the Fiscal Year 2010-2011 On February 11, 2011, the Company announced that the acquisition of Recursos Metallicos S.A.did not close. On March 2, 2011, the Company announced that it had agreed to acquire Southern Central Private Equity (Private) Limited in a share exchange transaction.On July 1, 2011, this agreement was cancelled and terminated by mutual agreement On March 15, 2011, the Company announced that it had appointed additional executives to strengthen its management team.Mr. Peter Ganya has been appointed as Vice President, Business Development, Africa and Mr. Bethrode Nyarufuro has been appointed as the Company’s Senior Geologist and Mining Projects Manager, Zimbabwe.During June 2011, Mr. Nyarufuro resigned from this position, but elected to remain with the Company, as a consultant. 2 Corporate Developments during the Fiscal Year 2011-2012 On July 1, 2011, it was announced that the agreement to acquire Southern Central Private Equity (Private) Limited had been terminated through mutual agreement of the parties. On July 8, 2011 it was announced that the Company had incorporated a new subsidiary in Zimbabwe – Mayfair Capital Private Limited with an address at 20 Ascot Road, Avondale, Harare. On July 20, 2011, the Company’s shares were temporarily suspended from trading by the SEC due to a lack of current and accurate information concerning its securities and an Order Instituting Administrative Proceedings was served on the Company, with a hearing scheduled for August 25, 2011. The Company was required to show cause why the registration of its securities should not be revoked. The Company filed its answers with the Commission and awaits their decision on this issue. The date of September 22, 2011 has now been set for the filing of a Motion of Summary Disposition. Available Information We maintain an internet website at www.mayfair-mining.com.The information on our website is not incorporated by reference in this annual report on Form 10-K.We make available on or through our website certain reports and amendments to those reports that we file with or furnish to the Securities and Exchange Commission (the “SEC”) in accordance with the Securities Exchange Act of 1934 as amended.Alternatively, you may read and copy any information we file with the SEC at its public reference room at 100 “F” Street NE, Washington, D.C. 20549.You may obtain information about the operation of the public reference room by calling 1-800-SEC-0330.You may also obtain this information from the SEC’s website, http://www.sec.gov. ITEM 3. LEGAL PROCEEDINGS. During August 2008, the Company initiated legal proceedings against Peter Davy, a former consultant and previously the Chief Operating Officer and a Director of the Company.A motion was filed against Mr. Davyin the US Supreme Court, for breach of contract, breach of duties/negligence, theft of company assets, misrepresentation/fraud, breach of covenant of good faith and fair dealing, interference with prospective economic advantages, deceptive trade practices, racketeering, interference with corporate contacts and conspiracy. The company sought substantial compensation for its grievances through the legal system in that country. On June 2, 2009, the motion was dismissed on the grounds of a lack of jurisdiction. The Company is pursuing other legal remedies of compensation for Mr. Davy’s conduct while an Officer and Director of the Company. On February 12, 2009 Mr. Davy filed a Notice of Claim with the Employment Tribunal of the UK alleging Breach of Contract and Unfair Dismissal. The Company filed its Grounds of Resistance to these claims and a preliminary hearing was held on June 22, 2010.All of the claims against the Company were dismissed by the Tribunal with costs awarded and received in the current fiscal year. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None 3 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS. Market Information Our securities are listed on the Pink Sheets, regulated by the NASD, under the stock symbol “MFMM ” and are also listed on the Frankfurt Stock Exchange under the stock symbol ‘‘M1M’’.The Company was first listed on the NASDAQ OTC Bulletin Board in the United States under the symbol "MFMM.OB" in August 2004 until November 2006 and on the Pink Sheets market since that time.On July 20, 2011, the Company’s securities were temporarily suspended from trading by the SEC due to a lack of current and accurate information concerning its securities and an Order Instituting Administrative Proceedings was served on the Company. The Company, as of the date of this report, is listed on the Grey Market under the Caveat Emptor designation on the OTC market. Bid Price Information for Common Stock Fiscal Year 2011 Fiscal Year 2010 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ The closing bid price of the Common Stock as reported on the date of suspension, July 20, 2011, was $0.015. Holders As of September 8, 2011, there were 97 holders of record of the Company’s Common Stock.This does not include persons who hold our common stock in brokerage accounts and otherwise in “street name”. Dividends The Company did not declare or pay cash or other dividends on its Common Stock during the last two calendar years.The Company has no plans to pay any dividends, although it may do so if it’s financial position changes. Equity Compensation Plan Information As of the date of this report there are no shares allocated as Employee Stock Options under the company’s proposed Employee Stock Option Plan. ITEM 6. SELECTED FINANCIAL DATA Not Applicable 4 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement about Forward-Looking Statements This Annual Report on Form 10-K includes certain statements that may be deemed to be “forward-looking statements”.All statements, other than statements of historical fact, included in this form 10K that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: · The amount and nature of future capital, development and exploration expenditures; · The timing of exploration activities; and · Business strategies and development of our business plan. Forward-looking statements also typically include words such as “anticipate”, “estimate”, “expect”, “potential”, “could” or similar words suggesting future outcomes.These statements are based on certain assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate in the circumstances.Such statements are subject to a number of assumptions, risks and uncertainties, including such factors as the volatility and level of commodity prices, currency exchange rate fluctuations, uncertainties in cash flow, expected acquisition benefits, exploration mining and operating risks, competition, litigation, environmental matters, the potential impact of government regulations, and other matters discussed under the caption “Risk Factors”, many of which are beyond our control.You are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report.You should not place undue reliance on these forward-looking statements. Going-Concern – Presentation of Financial Statements The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Since its inception in August 2002, the Company has generated little revenue and has incurred a net loss of $10,371,165 from inception through to March 31, 2011.Accordingly, the Company has not generated cash flow from operations and has primarily relied upon private placement of its common stock to fund its operations.As of March 31, 2011, the Company has working capital deficit of $1,148,528.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustment to reflect the possible future effects on the recoverability and classification of assets, or the amounts or classification of liabilities that may result from the possible inability of the Company to continue as a going concern.Management’s plans with regard to these conditions are described below. Plan of Operations The Company is an exploration stage company, formed under the laws of the state of Nevada on August 14, 2002, to engage in the business of mining.The Company holds two wholly owned subsidiaries, Mayfair Mining & Minerals (UK) Ltd., which in turn controls Mayfair Mining & Minerals (Zambia) Ltd., and Mayfair Capital Private Limited, its recently incorporated Zimbabwean subsidiary. This subsidiary was incorporated to address the many commercial opportunities in the mining sector currently available and also in an effort to address the Indigenization and Economic Empowerment law as it may be implemented by the Government of Zimbabwe in any possible or potential mining project acquisitions. Results of Operations For the fiscal year ended March 31, 2011, the Company experienced a consolidated net loss of $357,464 or $0.01 per share, compared to a consolidated net loss of $607,810 or $0.01 per share during the comparable period last year.The $250,346 decrease in consolidated net loss is primarily due to a reduction in exploration expenses amounting to $66,036, and a reduction in impairment of $141,384.Production was halted in late 2008. 5 Liquidity and Capital Resources Cash Flows During the fiscal year ended March 31, 2011, the Company utilized cash on hand and loans from a director to fund its operations.As a result, cash and cash equivalents decreased from $3,005 at March 31, 2010 to $1,558 at March 31, 2011. Capital Resources As of March 31, 2011, the Company had cash and cash equivalents of $1,558.Since inception, the company has relied primarily upon proceeds from private placement of its shares, and more recently on loans from a director as its primary source of financing to fund its operations.We anticipate continuing to rely on sales of our common stock in order to continue to fund our business operations.Issuance of additional shares will result in dilution to our existing shareholders.There is no assurance that we will be able to complete any additional sales of our equity securities or that we will be able to arrange for other financing to fund our planned business activities. Capital Requirements and Liquidity; Need for Subsequent Funding As a result of the Company’s limited capital resources, the Company has reduced its exploration activities and administrative costs to conserve capital while it tries to secure additional sources of capital to fund its operations. Management plans to continue its efforts towards reducing administrative costs.However, without any additional funding, the Company may not be able to fund its operations through the end of its 2012 fiscal year. Management is exploring various sources of additional capital including additional equity funding and joint venture participations.The weak US global economy combined with instability in global financial and capital markets has currently limited the availability of this funding.If the disruption in the global financial and capital markets continues, equity financing may not be available to us on acceptable terms, if at all.Equity financing, if available, may result in substantial dilution to existing stockholders.If we are unable to fund future operations by way of financing, including public or private offerings of equity, our business, financial condition and results of operations will be adversely impacted. Recent Accounting Pronouncements The Company does not expect the adoption of any recent accounting pronouncements to have a significant impact on its financial position or results of operations. Critical Accounting Policies and Estimates Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain.As the number of variables and assumptions affecting the future resolution of the uncertainties increase, these judgments become even more subjective and complex.Although we believe that our estimates and assumptions are reasonable, actual results may differ significantly from these estimates.Changes in estimates and assumptions based upon actual results may have a material impact on our results of operations and/or financial condition.We have identified certain accounting policies that we believe are most important to the portrayal of our current financial condition and results of operations. Foreign Currency Translation While the Company’s functional currency is the US dollar, the local currency is the functional currency of the Company’s subsidiary.The assets and liabilities are exposed to exchange rate fluctuations.The Company has adopted ASC 830 “Foreign Currency Translation”.Assets and liabilities of the Company’s foreign operations are translated into US dollars at the year-end exchange rates, and revenue and expenses are translated at the average exchange rates during the period.Exchange differences arising on translation are disclosed as a separate component of shareholders equity.Realized gains and losses from foreign currency transactions are reflected in the results of operations. 6 Accounting for Stock Options Granted to Employees and Non-Employees For the fiscal year ended March 31, 2005, the company adopted FASB ASC 718, “Share-Based Payment” which requires the fair value of share-based payments, including grants of employee stock options to be recognized in the statement of operations based on their fair values. The Company uses the Black-Scholes pricing model as a method for determining the estimated fair value for employee stock awards under ASC 718. The expected term of the options is based upon evaluation of historic and expected future exercise behavior.The risk-free interest rate is based upon US Treasury rates at the date of grant with maturity dates approximately equal to the expected life of the grant.Volatility is based upon historical volatility of the Company’s stock.The Company has not historically issued any dividends and it does not expect to in the future. Impairment of Long-Lived Assets Since inception, the Company recorded impairment of $2,002,003. See Note 4 to the consolidated financial statements. ITEM 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Foreign Currency Exchange Risk Although the majority of our expenditures are in US dollars, certain purchases of labor, operating supplies and capital assets are denominated in other currencies.As a result, currency exchange fluctuations may impact the costs of our operations.We currently do not engage in any currency hedging activities. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Financial Statements following the signature page of this form 10-K ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedure As of March 31, 2011, we have carried out an evaluation, under the supervision of, and with the participation of the management, including the President and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures pursuant to Rule 13a-15(e) under the Securities and Exchange Act of 1934, as amended.Based upon the foregoing, the President and Chief Financial Officer concluded that, as of March 31, 2011, our disclosure controls and procedures were not effective in light of the material weaknesses described below. Management’s Annual report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. 7 Under the supervision and with the participation of our management, including our President and Chief Financial Officer, we conducted an assessment of the effectiveness of our internal control over financial reporting based on certain criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was not effective as of March 31, 2011 due to the following material weaknesses: · Our company does not have in-house personnel with the technical knowledge to identify and address some of the reporting issues surrounding certain complex or non-routine transactions. Going forward, with material, complex and non-routine transactions, management will gain a thorough understanding of the transaction and seek guidance from third-party experts or consultants.Management corrected any errors prior to the release of our company’s March 31, 2011 consolidated financial statements. · Our company’s administration is composed of a small number of administrative individuals resulting in a situation where limitations on segregation of duties exist. In order to remedy this situation we would need to hire additional staff to provide greater segregation of duties. Currently, it is not feasible to hire additional staff to obtain optimal segregation of duties. Management will reassess this matter in the following year to determine whether improvement in segregation of duty is feasible. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management's report in this annual report. Changes in Internal Control Over Financial Reporting There have been no changes in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the year ended March 31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Unless otherwise indicated in their employment agreement executive officers of the Company are elected by the Board of directors and serve for a term of one year and until their successors have been elected and qualified or until their earlier resignation or removal by the Board of Directors.There are no family relationships among any of the directors and executive officers of the Company.None of the executive officers have been involved in any legal proceedings within the past five years. Except for their respective employment agreements, there is no agreement or understanding between the Company and each director or executive officer pursuant to which he was selected as an officer or director. At the time of this report the board of directors has no nominating, auditing or compensation committees. 8 The following table sets forth the names and ages of all executive officers and directors and the positions and offices that each person holds with the Company: Name of Director or Officer and Position in the Company Officer or Director Since Age Office(s) Held and Other Business Experience Clive de Larrabeiti President and Chairman of the Board of Directors 61 Since August 2002, Clive de Larrabeiti has been the President and Chairman of the board of Directors of the Company.Through his involvement with the financial and public equity markets in Europe and North America over the past 26 years he has had major experience in the mining finance industry.From July, 1998 until March, 2002, he was a Director and Vice-President of Net Nanny Software International Inc., listed on the TSX and the OTCBB (NNS:TSX, NNSWF:OTCBB) From September, 2002, he was a Vice-President and Officer of Miranda Gold Corp., a natural resource company listed on the TSX Venture Exchange (the "TSX") (MAD:TSX).
